 48DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT promise you benefits to stay out of any union.WE WILL NOT violate any of the rights you have under the National LaborRelations Act, to join a union of your own choice,or not to engage in any union.activities.WE WILL offer reinstatement to Thomas A. Kirkham and James Klemann,and will give them backpay from the time of their discharge.ARTCO-BELL CORPORATION,Employer.Dated-------------------By-------------------'-----------------------(Representative)(Title)NOTE.-Wewill notify the above-named employees if presently serving in theeArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor,Meacham Building,110 West Fifth Street,Fort Worth,Texas, Telephone No.Edison 5-4211,Extension2131, if theyhave any question concerning this noticeor compliance with its provisions.The Celotex CorporationandOil,Chemical and Atomic Work-ers International Union,Local4-179,AFL-CIO.Case ' No.15-CA-2065.February 20, 1964-DECISION AND ORDEROn June 13, 1963, Trial Examiner A. Bruce Hunt issued his Inter-mediateReport in the above-entitled proceeding, finding that the Re-spondent had engaged in and wasengagingin certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmativeaction, asset forth in the attached Intermedi-ate Report.Thereafter, the Respondent and the General Counsel'filed exceptions to the Intermediate Report and briefs.Pursuant to the provisions of Section 3 (b). of the National LaborRelations Act, the Board has delegated its powers in-connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicialerror wascommitted.Therulings arehereby affirmed.The Board has considered the Intermedi-ate .Report, the exceptions and briefs, and the entire record in thiscase,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following modifications.1.The TrialExaminer'sfinding that the Respondent violated Sec-tion 8(a) (5) and (1) was based in part on its cancellation of the em-ployees' existing Metropolitan health insurance.The Respondent at-tributed the cancellation to the fact that the same coverage would beprovided under the new, all-inclusive insurance packageprogram ar-146 NLRB No. 8. THE CELOTEX CORPORATION49rangedwith Aetna, a proposal which had been previously made a sub-ject of considerable bargaining with the Union.The cancellation wasannounced to the employees in a letter only after the Union was shownthe letter and made no objection or request for bargaining,so far asthe record shows.We do not agree with this basis for the Trial Examiner's finding ofa violation.We note that the Respondent also advised its employees,in the same letter, about another impending change in the existing in-surance program(cancellation of the Blue Cross hospitalization in-surance).In this instance, the Trial Examiner found,and we agree,that by first showing the Union the letter, the Respondent gave theUnion sufficient advance notification, and its later action in notifyingthe employees did not bypass the Union or violate the Act.We are of the opinion that in addition to the advance notificationgiven the Unionconcerningthe Metropolitan insurance, the facts thatthere was an apparentimpassein the bargaining negotiations, thatthe current term of the Blue Cross insurance had expired, and that thearrangementmade with Aetna provided that the proposed package in-surance wouldretroactively cover both the hospitalizationinsurance'and the healthinsurancepreviously covered by Blue Cross and Metro-politan, established the Respondent's good faith with respect to theinsurance actions it took.2.The Trial Examiner's finding that the Respondent violated Sec-tion 8 (a) (5) and (1) was also based on the Respondent's eliminationof "gift time" to the carloaders, or 8 hours' pay for working little morethan 2 hours, on April 3, 1962.Although this change of pay was ef-fected unilaterally and without bargaining with the Union, we do notagree that it constituted a violation.As the Trial Examiner found,the shortage of work for the carloaders on that day was due to theUnion's slowdown and curtailment of production. In these circum-stances,we cannot sustain the Union's claim that the Respondentshould have continued paying for carloading work which was notavailablebecause of the Union's unprotected activities.3.The Trial Examiner found that the Respondent violated Section8(a) (3) and (1) on April 4 by suspending the carloaders for 2 weeksfor engaging in a strike, and recommended that the Respondent makeeach of them whole for this 2-week period.But there is no evidencethat the carloaders were willing to call off their strike and return towork on the Respondent's terms during this period.Consistent withour practice of not awarding backpay to discharged strikers until thestrike is terminated, we do not adopt the Trial Examiner's backpay.recommendation.Since any affirmative relief for the carloaders isthus inappropriate, and in view of the unusual circumstances of thiscase,particularly the Union's unprotected provocations of the Re- 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent,we find it unnecessary to consider or adopt this unfair laborpractice finding.'ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminerwith the following modifications :1.Substitute the following for the first paragraph of the Recom-mended Order :Upon the entire record in this case and pursuant to Section10(c) of the National Labor Relations Act, as amended, the Na-tional Labor Relations. Board hereby orders that the Respondent,its officers, agents, successors, and assigns, shall :2.Eliminate paragraph 1(c) and paragraphs 2(b) and (c) of theRecommended Order and the corresponding two paragraphs of thenotice attached to the Intermediate Report as Appendix B.1Member.Fanning would affirm the Trial Examiner's finding that Respondent violatedSection 8(a) (3) and(1) by suspending the carloaders for striking to protest.the unilateralelimination of "gift time."While he agrees that Respondent was within its rights ineliminating the "gift time," he also believes that the carloaders had the right to act inconcert in protest thereof'without being penalized.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,in which charges were filed on March 29 and April 6,1962, andin which the complaint was issued on May 16, 1962, involves allegations that theRespondent,The Celotex Corporation,Marrero,Louisiana, violated Section 8(a)(1), (3), and(5) of the National Labor Relations Act, as amended,29 U.S.C.151 et seq.On July 9 through 14, 1962,Trial Examiner A. Bruce Hunt conducteda hearing at New Orleans, Louisiana,atwhich all -parties were represented.OnAugust 13,the Respondent filed a motion to correct the transcript,to which no ob-jection has been filed.The motion is granted.On August 28, the Respondentfiled a motion to reopen the record for the purpose of receiving in evidence anaffidavit attached to the motion,and on August 31, the General Counsel filed a docu-ment in opposition thereto.On August 31 and September 4, respectively,the Re-spondent and the General Counsel filed their briefs.On January 28, 1963, 1 issueda telegraphic order granting the Respondent'smotion to reopen the record for thepurpose of receiving the affidavit,and I asked that I be furnished a copy of thenew contract between the Respondent and the Union which was referred to in theaffidavit.I also expressed a wish to discuss with counsel the issues in the light ofthat contract.On February 6, the General Counsel filed with me a "Motion forReconsideration"to which'he attached a copy of the contract and in which he as-serted that none of the legal issues had been resolved by execution of the contract.The Respondent'smotion of August 28 to reopen the record,the attached affidavit,the General Counsel'sopposition of August 31 thereto,my telegraphic order ofJanuary 28, and the General Counsel'smotion for reconsideration of February 6, arereceived in evidence,respectively,as Trial Examiner'sExhibits Nos. 1 through 5.These documents are discussed below under the heading"The setting."I treat themotion to reopen the record as a motion to reopen the hearing,and I now declarethe hearing closed.The Respondent'smotion to dismiss the complaint is disposedof in accordance with the determinations below.Upon the entire record and myobservation of the witnesses,I make the following:FINDINGS OF FACT.I.THE RESPONDENTThe Respondent,a Delaware corporation,is.engaged in the manufacture of insula-tion board and related products for the building materials industry.It operates THE CELOTEX CORPORATION51plants in several States, one being at Marrero,Louisiana.During 1961 the Respond=ent shipped from that plant directly to points outside Louisiana products valued inexcess of $500,000.There is no dispute,and I find,that the Respondent is engagedin commerce within the meaning of the Act.U. THE UNIONOil, Chemical and Atomic Workers International Union,Local 4-179, AFL-CIO,is a labor organization which admits to membership employeesof theRespondent.III.THE UNFAIR LABOR PRACTICESA. The issuesThe principal issue is whether the Respondent violated Section 8(a) (5) and (1) bycertain conduct, including unilateral actions, in which it engaged during bargainingnegotiations with the Union.Anotherissueiswhether the Respondent violatedSection 8(a)(3) in temporarily laying off a number of employees.The parties areagreed that the Respondent genuinely sought an agreement with the Union and didnot engage in surface bargaining.B. The settingThe Respondent operates eight manufacturingplants in asmany States.At theMarrero, Louisiana, plant, with which we are concerned, about 900 different productsare manufactured and they constitute nearly 40 percent of the total production of,the 8 plants.The record does not disclose the extent to which the employees at thevarious plants have beenrepresentedby labor organizations, but it does disclose thatno unfair labor practicecaseinvolving the Respondent was ever litigated.'Therecord discloses also that the Respondent has been under contract with the Unionsince 1941.During a 1-year periodbeginningMarch 8, 1961, the Respondent and the Unionwere parties to a detailed contract covering 60 printed pages.As the period ap-proached its end, proper notice to terminate the contract was given by the Union,and on February 12, 1962, the first of a series of unfruitful bargaining sessions tookplace between the Union and the Respondent.With the expiration of the contract onMarch 8, 1962, the Respondent ceased deducting union dues.There is aconflict inthe evidence concerning the remarks of the negotiators to each other about con-tinuing in effect provisions of the contract on a day-to-day basis while a new con-tractwas being negotiated, but this conflict may be resolved by the single findingthat there was no agreement to continue the terms of the expired contract.OnMarch 23 the negotiations were suspended.Relations between the Respondent andthe Union declined, and each of those parties contributed to the situation.OnMarch 29, the Union filed its initial charge.On May 1 negotiations were resumed,but were unsuccessful.On the same day, the Union called a strike which shut downthe plant.Thereafter, bargainingsessionswere held less frequently.On May 16,the complaint was issued.On July 9, the hearing opened. It was recessed inorder to enable the Respondent and the Union to negotiate for 2 days. Thosenegotiations also were unfruitful, and the hearing was resumed.-On July 28, afterthe close of the hearing, the Respondent and the Union reached agreement on a newcontract, to terminate on March 8, 1964.On July 30, 1962, a Monday, about 150employees returned to work to prepare the plant for normal operations.Later thatweek, the plant was placed in full production.The current contract is a completedocument, and no working conditions were left unnegotiated pending a decision inthis case.We turn from this outline of events to the specific instances in which theGeneral Counsel contends that the Respondent engaged in unfair labor practices.C. The appropriateunitand the Union's majority statusThe parties are agreed,and Ifind, that all hourly rated production, machinist, andmaintenanceemnlovees at the Respondent's Marrero plant, excluding guards, su-pervisors, and all other employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.The parties alsoagree and I find, that at all times material the Union has been the duly designatedi The General Counsel asserted that "many years ago" the Respondententered into asettlement of an unfair labor practicecase.I have not examined the pertinentrecords toascertainthe facts. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative of a majority of the employees in the appropriate unit and, pursuantto Section 9(a) of the Act, has been and is now the exclusive representative of allthe employees in such unit for the purposes of collective bargaining.D. The Respondent's refusal to disclose financial dataDuring the negotiations, the Respondent rejected requests by the Union that thelatter be shown certain financial data.The question is whether the rejection fallswithin the doctrine ofN.L.R.B. v. Truitt Mfg. Co.,351 U.S. 149, andTennessee Coal& Iron Division, etc.,122 NLRB 1519.Unlike those cases in which the refusals todisclose financial information occurred in bargaining over requests by labor organiza-tions for wage increases, the refusals here occurred in bargaining over the employer'srequest for contractual changes which would have resulted in lower earnings forsome employees.The contracts between the Respondent and the Union, as they have developedover the years, are lengthy, complex documents.By the time the 1961 contractwas negotiated,the Respondent had agreed to substantial restrictions upon its powerto schedule production`operations and to assign employees to particular jobs.Moreover,with respect to seniority,all employees had accumulated it for 14 ormore years,some in more than one classification,as, for instance,millwright,carpenter, and welder.One employee had seniority in eight classifications. In the1962 negotiations,the Respondent insisted that it needed relief from some of thecontractual provisions.Its position was that the plant was not competitive andthat the plant's position in the industry was such that there had to be a decrease inlabor costs.This proposed decrease did not involve hourly rates of pay. It in-,volved instead such matters as decreasing overtime costs by changes in scheduling,as well as decreasing incentivepay.Underthe Respondent's proposals,the earningsof one employee would have been reduced about $4,000 annually.During thenegotiations the Respondent arguedinter aliathat economically the plant was inserious difficulties,that the plant's profit margin was "the worst last year since thedepressiondays,"that the Respondent had "relinquished many of its rights to runitsbusiness in an effective and an efficient manner,"that the Respondent "must[1961] contract to which you are not entitled."The Union's negotiators, largelyemployees, were aware that in recent years there had been a substantial decline inthe number of employees and that the plant was.not operating as profitably as inother years.One union representative conceded that there "is no denying but whatwe have to get costs down here," and another, while not conceding that the plantwas operating at a loss, said that he had "no quarrel with the fact that business hasbeen bad."Those representatives argued, however, that the plant's costs werehigh for reasons other than the terms of the contract, and listed certain areas inwhich they contended that costs could be lowered.They argued too that theprovisions of the contract which restricted management's powers were, from theUnion's standpoint, the best portions of the contract and had been obtained inthe give-and-take of collective bargaining at the sacrifice of other demands.When negotiations began on February 12, M. C. Strittmatter, a vice presidentof the Respondent, recited,inter alia,the plant's production figures over severalyears and asserted that the Respondent had to have economic concessions.A unionnegotiator, Harry Zebal, asked why Strittmatter had not presented monetary figures,and Strittmatter answered that net profit figures were not maintained for eachplant and that the Marrero plant "did not produce earnings in 1961."On Febru-ary 19, Zebal, who had construed the quoted remark as meaning that the plant hadoperated at a loss, complained that the Respondent had not produced monetaryfigures.Strittmatter answered that he had not said that the plant had lost money,that instead he had said that the plant "did not make money," and that the Re-spondent maintains records which show each plant's gross profits but not net profits.He declined to disclose the gross figure on the ground that it was not available tostockholders or even to the individual plant managements.He argued, however,that the plant's profit margin was the smallest since the depression and that moreman-hours were required to produce 1,000 feet of board at the plant than else-where in the industry.While figures to show the low profit margin were not pro-duced, figures were offered to support the contention concerning the number ofman-hours.Strittmatter also offered estimates of savings which would be accom-plished if the Union were to accept the Respondent's proposals. In addition, hepointed out that the Union had been given a copy of the Respondent's statementshowing the net profit or loss for all corporate operations, but the Union's rep-resentatives remained' unconvinced that the plant had not made a profit. THE CELOTEX CORPORATION53Two days later, on February 21, at another, bargainingsession,the Union's prin-cipal representative,Robert Palmer, asserted that the Respondent was pleadingan inabilityto continueto pay theamountscalled for by the terms of the 1961contract..He said too that the unionrepresentativeswere entitledto see "someprofit pictures for Marrero. last year."Strittmatter replied that: "the margins atMarrero. were the worst last yearsince thedepression days"; he had not said thatthe plant was losing money;' he had said that it did not make money in 1961; hecould not be exact because of the "way. costs are computed"; he would-not dis-close the plant's "gross profit picture"; the Respondent was not pleading an in-ability.to pay; and "we have the ability to pay whatever we think is right to pay.The problem still remains, however, to get the costs down."During the next 11bargainingsessions,ending on March 23 with the breakdown in negotiations, theunion representativesdid not again request that the plant's profit figures be dis-closed.Nor was the request made at the next meeting, on May 1, which wasfollowed by the commencement of the strike, nor at a meeting on May 8 when theRespondent and the Union dealt through a Federal mediator.At the next meet-ing, however, on May 28, which was, called by the mediator, J. L. Dickson, theplant manager,said,inter alia,that the Respondent had to have the elimination of"anything that results in cost penalties," that he did not believe that "the serious-nessof. theMarrero situation" was realized, that the Union. maintained its ownpositionvery strongly because seniority rights were involved, but that "we mustturnMarrero around [toward profits] or we could lose Marrero, or most ofMarrero."During the meeting, Palmer asserted that the employees could not bepersuaded to accept the Respondent's proposals, and the Respondent had refusedto produce financial records of the plant.Dickson replied that net profit recordswere not maintainedfor each plant, that the Respondent knew the cost of pro-duction at the plant and thesellingprice of the products, but that the gross profitfigures were confidential.He said too that "each plant negotiated on its own andhad tostand on itsown," and, with respect to overall corporate expenses, "Eachplant has to absorb its proportionate share of the corporate costs."The discussionon this issue ended with Palmer's statement that "We would like to see [the grossprofit figures for the plant].You haven't convinced us that Marrero is in bad shape.If you can show us, then this Union will be willing to work with you to give relief."Later, during the first 2 days of the hearing, when the litigation was suspendedto permit bargainingsessions,Palmer unsuccessfully renewed his request for thefinancial data.Turningto the meaningof "net profit" and "gross profit" as the Respondent usesthose terms, gross profit figures are maintained for each plant.Those figures rep-resent thesellingprice of the product less manufacturing costs such as wages andsalaries,raw materials, depreciation, insurance, and other operating expenses.Netprofit, on the other hand, is determined only for the corporation as a whole.Netprofit is-determined by adding the gross profits of all plants and deducting from thesum thereof corporate overhead items which are not figured in determining manu-facturing costs.Such overhead items include the cost of operating a research center,the executive offices, 17 district sales offices, an industrial relations-department, apatent office; a central accounting office, a traffic department, and a credit andcollection department.As recited, the General Counsel asserts that theTruittandTennessee Coal &Ironcases are applicable to this issue.On the other hand, the Respondent pointsout that in those cases the monetary dispute arose from requests by the labor:organi-zations for wage increases, whereas the contrary is true here, and that in thosecases the employers had asserted their inabilities to pay the requested increases.TheRespondent argues further:the data requested were either non-existent (Marrero net) or wereirrelevant and distracting (Marrero gross). In view of the Union's abandon-ment of its requests for over three months, it is fair to conclude that they werethey were waived [authority cited] and that their renewal finally made onMay 28 was in bad faith, to manufacture NLRB ammunition. Finally, theUnion negotiators were well aware of Marrero's marginal condition in viewof the severelosses in sales,production, and work force; there was no need forany such data.With respect to whether the Respondent pled an inability to continue to pay theovertime and incentive scales set forth-in the 1961 contract, the record is clear thatthe Respondent said to the Union that it was not pleading an inability to pay andthat it could pay "whatever we think is right to pay." The G=eneral Counsel contends,however, that the facts establish' that the Respondent pled an inability' to pay. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDIn this connection,we have seen that the Respondent took the position that the planthad such an unfavorable position competitively that labor costs must be decreased,that the negotiations would be conducted"on the basis of what this operation[plant] can justify,"and that each of the Respondent's plants"negotiated on its ownand had to stand on its own." Although the Respondent insists that it did notplead an inability to pay, I believe that it did.The Respondent's statement that ithad the ability to pay whatever it thought was. right must be evaluated in thelight of its additional statements that the plant was not being operated profitablyand that the negotiations would be upon the basis of the labor costs which the plant,not the entire corporate operations,could afford.Cf.Tennessee Coal & Iron,supra;CincinnatiCordage and Paper Co.,141 NLRB 72. Moreover,I am unpersuadedby the Respondent's contention thatTennessee Coal & IronandTruittare distin-guishable on the ground that there the unions were seeking wage increases whereashere the employer was seeking a decrease in labor costs.In all three cases thesubject being negotiated was the income of employees,and I should think that thedecided cases are as applicable to an employer'sdemand for a decrease in em-We turn to the Respondent's defenses that there were no figures on the plant'sbet income, and,that the figures on its gross income were irrelevant and wouldhave been meaningless and distracting if the Respondent had produced them. Thereisuncontradicted testimonyby theRespondent,already recited,that its only netincome figures are those of the corporation as a whole. It does not follow, however,that meaningful net income figures for the plant could not have been furnished tothe Union.This is so because, as we have seen,on May 28 Plant Manager Dicksonsaid that"Each plant has to absorb its proportionate share of the corporate costs."The quotation indicates that the Respondent had determined the share of such costswhich was charged against each plant,and the deduction of Marrero'sproportionfrom Marrero's gross.profits would have given a meaningful figure.With respecttoMarrero's gross profit figure, while it is true that the figure would not have beenas meaningful to the Union as, a net profit figure,itdoes not follow that the grossprofit figure would have been meaningless.Ithad been meaningful to the Re-spondent because the Respondent's insistence upon decreases in labor costs had beenbased in part upon the plant's gross profit figure.The next defense is the contention that the Union was "well aware of Marrero'smarginal condition in view of the severe losses in, sales, production,and work force"and in view also of other figures which the Respondent had given to the Union.There is no doubt that the Union's negotiators were aware of the plant's decliningposition.But this awareness was not such that those negotiators could bargainintelligently upon the extent to which they should agree to decreases in the incomesof employees.They were entitled to profit or loss figures in order to intelligentlyevaluate the Respondent's demands and to determine the extent to which theyshould urge the employees to make concessions.Finally,I do not agree that theUnion, by failing to press its demand for profit or loss figures at some bargainingsessions,waived the demand.During the early bargaining sessions,the Union madethe demand more than once, and each time it was rejected. I do not believe that theUnion's failure to repeat the demand again until May 28 warrants a finding that thedemand had been waived, particularly where, as here, the demand was related toconcessions being asked by the Respondent, not by the Union.E. The Respondent's actions involving an insurance program for employeesThe 1961 contract provided for insurance of three types, to all of which theRespondent made monetary contributions: hospitalization by Blue Cross, healthand accident by Metropolitan, and life by Aetna. In earlier negotiations, theUnion had proposed that there be a single insurer, and in 1962 the Respondent andthe Union exchanged proposals for all the coverage to be handled by a single carrier.The Respondent favored a proposal by Aetna.The Union objected, contendingthat like coverage could be obtained at less cost from other carriers.The Unionadvanced proposals through its own insurance broker, but these were unsatisfactoryto the Respondent.When negotiations broke off on March 23, the Respondent andthe Union were far apart.Their 1961 contract had expired on March 8.Theirrelations declined rapidly, with each side resorting to tactics designed to put pressureon the other. In this section we consider certain tactics of the Respondent.Lateron we shall consider certain tactics of the Union.The Blue Cross coverage was due to terminate on April 1.That carrier hadoffered to continue it at higher rates, but the rates were unacceptable to the negotia-tors.All concerned were aware of the approaching termination.On March 29, THE CELOTEX CORPORATION55after the suspension of negotiations,the Respondent showed Noah Ford and HarryZebal,theUnion's president and its business representative,respectively,a letterdated that day which the Respondent proposed to mail to each employee.Theletter dealt with several subjects and said in part:effective April 1, 1962, Blue Cross is cancelling Hospitalization Coveragefor employees. .. .We have arranged with Aetna Life Insurance Company to establishthe new insurance Plan (which is included in the Company's Offer) effectiveApril 1, 1962,provided that a contract agreement is reached within a reason-able period.After April 1, 1962,as long asthe parties are working withouta contract, there will be no deductions from your paycheck for this plan norwill any claims be paid.However,if a new contract is agreed to in a reason-able period,then claims arising after April 1, 1962 will be paid under the newinsuranceprogram and payroll deductions will be made for the applicablepremiums covering the period beginning April 1, 1962.During the earlier negotiations,the Respondent had not informed the Union inexact words that the Aetna program could be made effective on April 1, nor hadthe Respondent said that the Aetna program could be made retroactive to that dateif a contract should be reached within a reasonable period thereafter.The Gen-eral Counsel contends that the Respondent,inmailing the letter to the employees,bypassed the Union and thereby violated the Act. I disagree. I am impressedby the Respondent's assertion that the April 1 effective date for Aetna coverage"necessary [had been] on the table, and thus offered to the Union previously," inview of the known pending termination of Blue Cross coverage.Obviously, ifthe negotiators had reached agreement before April 1, and if the agreement hadembodied the Union's acceptance of the Respondent's insurance offer, the Aetnacoverage would have become effective on that date.Moreover, I do not believe thatthe Respondent committed an unfair labor practice by informing the employees thatthe Aetna coverage would be retroactive to April 1 if a contract should be reachedwithin a reasonable time.The retroactive feature had been arranged between theRespondent and Aetna after it had become apparent to the Respondent that therewould be a period of time in which the employees would not be covered by hos-pitalization insurance,and the Respondent notified the Union'spresident and busi-ness representative before notifying the employees? I believe that such notificationwas sufficient.Bargaining sessions had been suspended.The two parties wereso far apart on other matters that the retroactive feature could have had no effect inbringing them together.As the Respondent says, the feature was "a trifling additionto the [insurance] package" which the Respondent had offered.In the Respondent's letter of March 29 to employees, the following sentence alsoappears:The Metropolitan Sickness and Accident Plan will also be cancelled April1, 1962 since the same type of coverage will be provided under the new In-surance Program when it is established.The General Counsel contends that the Respondent's unilateral cancellation of theMetropolitan policy violated Section 8(a)(5) and (1).On the other band, theRespondent argues that it had "some justified expectation of eventual acceptanceof the Aetna offer" by the Union, that "cancellation of the Metropolitan coveragewas necessarily contemplated by both parties in their whole course of bargainingfor a single package deal, one carrier for all benefits," and that lawfully there couldnot be double coverage.The record will not support a finding that on March 29the Respondent had a basis to justifiably expect its Aetna offer to be accepted even-tually or that other provisions of a contract would be agreed upon within a reason-able time.TheMetropolitan coverage was a condition of employment. Itscancellation represented a substantial change in those conditions.The cancellationhaving been made without prior bargaining with the Union on the specific subject,the Respondent thereby violated Section 8(a)(5) and (1).The Crestline Com-pany, 133 NLRB 256.The next aspect of the insurance negotiations to be considered involves theUnion's efforts to obtain at its own expense hospitalization coverage to replacethe expiring Blue Cross plan, and the Respondent's actions which blocked theUnion's efforts in one instance and hindered the efforts in another.The com-plaint alleges that the Respondent's actions constituted violations of Section 8(a) (5)and (1).While the Respondent's version of the facts differs somewhat from the2The Respondent and Aetna did not define "reasonabletime"In terms of days. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel's version, there is no dispute about the result of the Respondent'sactions.On or about April 10, Oswin O'Brien,a representative of New EnglandMutual Life Insurance. Company, began enrolling employees under an insuranceprogram for the Union on which he had been the successful bidder. On April 11,the Respondent contacted someone at a New England Mutual office in anotherState, and -O'Briensoon receiveda long-distancecall from a superior who directedhim to confer with representatives of theRespondent.On April 12, O'Brien con-ferred at the plant with Dickson and other representativesof management.O'Brienasked several questions, one of which was "the status of the group insurance inso-far as Celotex was concerned," and Dickson replied that Aetna had agreed to aninsurance plan which would be retroactive to April 1 upon the execution of acontract between the Respondent and the Union. Later, O'Brien wrote to theUnion that his employer "must withdraw their proposed plan of group insurance"because the Respondent had "entered into a contract" with Aetna and it "is illegalfor group insurance to be supplied by two companies." Subsequently, the Unionobtained insurance from Washington National Insurance Company .3The com-plaint alleges that the Respondent invalidly "interfered with attempts by theUnion to acquire insurance coverage...The Respondent's position is thatit communicated with New England Mutual because of an obligation to itself to tellthe insurance company that it was not participating in the Union'splan,therebyassuring that it would not run a risk of liability. I do not credit the Respondent'sprotestations that it sought merely to protect itself and that it did not seek tointerfere with the Union's efforts to obtain insurance coverage. It is reasonable toconclude, and I do, that the Respondent persuaded New England Mutual that itspolicy would be succeeded by Aetna's policy whenever the Union and the Respond=ent should enter into a contract. It does not follow, however, that the'Respond-ent's conduct was an unfair labor practice.The record is clear that the Respondentwas not seeking to avoid a contract with the Union; on the contrary, its tactic inthis instance was to put pressure on the Union to agree to terms favored by theRespondent.As we shall see in the next section of this report, the Union was thenengaging in its own pressure tactics which did not constitute bad-faith bargaining,and I can see no meaningful difference. I shall recommend that this allegation bedismissed..The final allegation concerning the insurance matters involves the Respondent'sunilateralwithdrawal of its proposed Aetna insurance coverage.On May 8, theRespondent mailed a letter to employees in which it said,inter alia,in referenceto the hospitalization coverage which the Union had obtained through WashingtonNational:The Company has been officially notified by the Union Committee that themajority of Local 4-179 employees have enrolled in an insurance plan ar-ranged through the Union. . . .However, since most employees have chosen another form of insurance and theprospects of an early labor agreement have been dimmed by the strike [whichhad commenced on May 1] the Company is forced to withdraw its insuranceplan offer.This action by the Respondent constituted withdrawal of its offer of the 'Aetnainsurance "package." It did not involve cancellation of the Aetna life insurance,which was continued in effect.The question is whether the Respondent was re-quired to bargain with.the Union concerning the withdrawal of the offer. I believenot.The hospitalization coverage which the Union had obtained had been retro-active to April 1, and thus was like a portion of the Aetna "package." That "pack-age" had been offered by the Respondent as a unit, to be accepted or rejected inits entirety, and the Union's negotiators had so understood.The record is clearthatWashington National had not been interested in providing short-term coverageto the employees, and on May 1 a union negotiator had indicated to the Respondent3 The Respondent also contacted Washington National, which thereafter sought to with-draw its insurance plan.The plan was not withdrawn, however, and at the time of thehearing employees were covered by it.The record does not contain competent evidence toestablish the Respondent's dealings with Washington National, but the absence of suchevidence is not crucial because there is no reason to suppose that the Respondent's conductwith that carrier was any more violative of the Act than its conduct with New EnglandMutual. THE CELOTEX CORPORATION57that the coverage by Washington National was not to be of short duration 4 Thus,the Union,by its action in obtaining the Washington National insurance,had made-the Respondent's offer of the Aetna"package"inoperable.The Respondent was freeto withdraw its offer.F.Unilateral work assignments and scheduling of operationsWe now consider certain unilateral actions which the Respondent took in ordertomaintain production in the face of concerted refusals by employees to acceptwork assignments.The principal machines in the plant are "board machines." Theyare expensive to start and to stop.Consequently,once started,they are operatedcontinuously for at least several days on a 3-shift basis.The 1961 contract providedthat the workweek would begin on Mondays.Itmight extend a full 7 days.Overtime provisions of the contract were detailed.Employees were required to workovertime,if requested,in order to(1) put production units into operation after ashutdown,and (2)shut down operations after the close of a shift. In addition, thecontract required that an employee continue at work 2 hours after the close of hisshift if his replacement for the next shift should not report to work.Overtimein those instances is called "mandatory."-In all other instances of overtime work,called"voluntary," the employees were free to decline requests that they work.As we have seen,on March 23 negotiations for a new contract were suspended.A few days earlier,employees within the unit began a concerted refusal to acceptvoluntary overtime assignments.The number of employees who had performedsuch work dropped from about 200 to zero.During the 6 workweeks endingMarch 18, the number of hours of overtime,both voluntary and mandatory,averaged5,238 weekly.During the 6 workweeks after that day and until the commencementof the strike,the overtime, all mandatory,averaged 1,006 hours.The positionof the General Counsel and the Union is that the employees'concerted refusal towork voluntary overtime was a maneuver in retaliation for the Respondent's havingunilaterally instituted a "partial lock-out" by reducing the number of workdays perweek.The evidence,however,does not establish such"partial lock-out," and Iconclude that the concerted refusals to accept voluntary overtime were a pressuretacticby the Union intended to induce the Respondent to accept the Union'scontractual demands.5The General Counsel also contends that the employees' re-fusals to accept voluntary overtime assignments were merely an exercise of rightsreserved to them in the expired contract,that is, that the employees'conduct wasconsistentwith established employment practices.On the other hand, the Re-spondent points to other provisions of the expired contract which prohibitedstrikes, slowdowns,or other actions to curtail production,and the Respondent arguesthat the provisions which permitted employees to reject voluntary overtime assign-ments were necessarily in contemplation of,individual rejections for personal reasons,and were not in contemplation of concerted rejections which would have the effectof nullifying the provisions prohibiting slowdowns and other actions which curtailproduction.6The Respondent's position is obviously sound.Next,theGeneralCounsel,citingN.L.R.B.v.Insurance Agents' International Union(PrudentialIns.Co.),361 U.S.477, (1960),argues that the employees'conduct did not con-stitute a refusal by the Union to bargain in good faith.But that is not the point.The point is whether the Respondent,faced with employee tactics intended to sub-stantially decrease production;could lawfully take certain steps to maintain produc-tion.For instance,prior to the refusals to work voluntary overtime,the practicehad been for the plant to operate on a 4- or 5-day week and for employees toperform necessary maintenance on Saturdays as voluntary overtime.With thecessation of such overtime during the workweek of March 26,the Respondent re-duced the production week to 3 days in order that maintenance work could be4On May 1, at the bargaining session which preceded the commencement of the strike,Theriot said to Dickinson:". . .I don't give a damn about insurance.I'm covered byWashington National. I want to talk contract."a The admissions of certain union negotiators during the 1982 bargaining sessions estab-lish that such pressure tactics had been used by the Union before.a In addition,upon occasions when the Respondent,seeking to fill temporary vacanciescreated by absenteeism,asked employees to transfer to jobs other than their regular ones,some employees refused.Too,some employees,who were paid incentive rates, sloweddown in their production so as to earn approximately the amountsthey wereguaranteedhourly. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDperformed during the workweek.On March 29,in the same letter to employees inwhich the Respondent announced the cancellation of the Metropolitan insurancepolicy, the Respondent said:..our operations have been subjected to a series of slow-downs, refusalsto work overtime, and other harassing actions.One of the most serious of theseactions is refusal of employees to fill vacancies created by absenteeism.Re-fusing to accept reasonable overtime results in reduced paychecks'for employeesand further handicaps the plant's operations.These unjustified actions haveforced us to shut down some of our operations,causing a disruption of ourproduction schedule,and are weakening our ability to service our cus-tomers. .To counter these actions,the Company has no alternative but to take stepswhich will protect our operations and enable us to meet our production sched-ules.These steps include requiring qualified employees to upgrade or transferto fill vacancies,and to perform essentialworkfor which qualified.On April 16,Dickson and Vargon,representingmanagement,met with Zebaland Ford,representing the Union.Dickson said that orders from customers war-ranted a full production schedule and that, on the basis of a 5-day workweek,voluntary overtime would have to be performed on Saturdays.He said too that anotice to employees would be posted informing them that certain classifications ofemployees would be canvassed with respect to whethertheywould work voluntaryovertime on Saturday,April21, and that,if they should refuse,work schedules .would be revised so that a 5-day workweek for some employees would begin on aTuesday and end on a Saturday, thereby assuring that a maintenance force wouldbe at work on Saturdays.On the next day, April 17, the notice was posted. Theresponse to it was negative,no employee agreeing to work voluntary overtime, andon April 18 Vargon so informed Zebal,saying too that the Respondent would revisethe work schedules.On April 19,a Thursday,the Respondent posted work schedulesfor the next week,one schedule for employees to work Monday through Fridayand the second for other employees to work Tuesday through Saturday.On thatSaturday,April 28,there was a union meeting, and the men who had been scheduledfor work on thatday didnot work.On May1, the strike began.As recited,the expired contract provided that workweeks were to begin onMondays. In unilaterally establishing for some employees a workweek to beginon Tuesdays,the Respondent changed a condition of employment.The Respondentnotified the Union of the prospective change, but did not bargainabout it.Thequestion is whether the Respondent committed an unfair laborpractice.At theoutset of this discussion,an established principle should be recited.The em-ployees, by engaging in concerted slowdowns and refusals to acceptovertimeassignments,were engaging in unprotected activities and were subject to disciplinaryaction,although,as the GeneralCounselcontends,their conduct was not violativeof Section 8(b)(3)..RaleighWater HeaterMfg. Co., Inc.,136 NLRB76; C. G.Conn,Ltd. v. N.L.R.B.,108 F.2d 390(C.A. 7, 1939)?Did the Respondent, inunilaterally determiningworkschedules as a countermeasure to the employees'unprotected activities,go further than theAct allows?The Respondent couldhave discharged the employees who engaged in such activities,but such actionwould not have been calculated to increase production,which was the Respondent'saim.On the contrary, such action would have left the Respondent without theservices of needed employees and, possibly,would have brought nearer the strikewhichwas rapidly approaching.The refusalof the employees to work voluntaryovertime may be characterized,as the court characterized similar refusals in theConncase,as an unprotected"strike on the installment plan." I should think thatan employer's right to seek to operate its plant during such a strike is no less thanduring an economic strike in which the employees cease work entirely. I shouldthink too that where employees are engaged in unprotected slowdowns and re-fusals to work overtime,designed to hinder production,an employer need notoffer to engage in bargaining,destined to be futile,about workschedules intendedto keep the plant in production.As theBoard says in its brief inHawaiiMeat Co.,Ltd. v. N.L.R.B.,321 F. 2d 397 (C.A. 9) enforcing 139 NLRB 966:This does not mean that an employer may not,during a strike,temporarilysubcontract the work for the duration of the strike, or that the employermust bargain with the union about suchtemporarydevices utilized for the4 The doctrine of theConncase was approved inInternational Union,D.A.W., A.F. of L.,Local232 v.Wisconsin Employment Relations Board(Briggs d Stratton Corp.),336 U.S.245, 257(1949). THE CELOTEX CORPORATION59purpose of continuing in operation during a strike.Obviously, as petitionerpoints out, bargaining abouttemporarysubcontracting in these circumstanceswould be pointless.[Emphasis supplied.]I hold that the employees' concerted refusals to work voluntary overtime werecontrary to the practice which had been established by the expired contract, andthus were a unilateral change in working conditions, and that such unilateral changejustified a proper temporary countermeasure by the Respondent, unilateral workscheduling, as a means of keeping the plant in operation. I find no unfair laborpractice in these actions by the Respondent.G. Restrictions upon employees' access to plantDuring the life of the 1961 contract, and thereafter until March 27, 1962, theRespondent placed few, if any, restrictions upon the efforts of employees to enterthe plant during hours when they were not scheduled to work. In particular,union committeemen were permitted to enter the plant during shifts other thantheir own.On March 27, however, the Respondent, after first notifying unionrepresentatives of its intent, but not bargaining with them, posted a notice reading:This is to advise all employees that access to the plant will only be permittedfor regular scheduled shifts or authorized work unless the employee receivespermission from.[certain supervisors].An employee who has a reason for entering the plant for other than hisscheduled shift or for authorized work shall obtain permission as specifiedabove.Access to the plant by persons other than employees will requiremanage-ment approval.The General Counsel asserts that the Respondent, by the unilateral action ofposting the notice, violated Section 8(a)(5) and (1). In support of the conten-tion, he points in his brief to the testimony of Roy Allemand, a union committee-man, that after the notice was posted Allemand was denied permission to enter theplant during a shift other than his own for the purpose of collecting union dues.Allemand testified also, however, that during the life of the 1961 contract he hadrarely collected dues during working hours, and then only on his own shift, becausethere had been a checkoff of dues. Obviously, under the contract, the partiesthereto had not established a condition of employment that union committeemencould enter the plant for the purpose of collecting dues on company time.Turningto the Respondent's defense of its posting the notice, it points to the slowdown andrefusals of voluntary overtime then current, and argues that:The new policy of screening plant visitors was discussed in advance with[Union Representative] Zebal. It was a proper measure to limit the numberof Union agents then engaged in disrupting production from freely pursuingdestructive tactics at will all over the plant. _The posting of the notice was not a violation of the Act. It was a reasonablemeasure, founded in a desire to maintain production, and prompted by unprotectedactivities of employees.Moreover, insofar as the evidence discloses, the noticeresulted in no interference with legitimate union activities sH. The change in grievance procedurenegotiations on a new contract were suspended.The contract contained a detailedprocedure for disposing of grievances during the life, and. under the terms, of thecontract.During the latter part of March the Respondent refused to accept griev-ances according to the procedure under which they had been filed, saying to unionrepresentatives that the contract had expired, and on March 28 the. Respondentposted a notice in which it said:Without a Labor Agreement in effect, there is no provision for employee-griev-ances alleging a contract violation.It is the company's desire, however, to8 There is testimony by another union committeeman, Horace Temples, who worked the3-to-11 shift, that one day about 1 o'clock he was denied permission to enter the plant tofilecertain grievances with his supervisor, and that consequently he had to wait about2 hours before filing them.This testimony was received in connection with changes ingrievance procedure, however, rather than in connection with the limitations on access tothe plant, and it is discussed immediately below. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDproperly consider employee complaints and the purpose of this notice is toclearly define the procedure that may 'be followed by an employee who has acomplaint during this period without a Labor Agreement.There follows a three-step procedure which represents a substantial departurefrom the practice which had become customary under the 1961 contract. Inparticular, the procedure represents a diminution in the role played by union repre-sentatives.Unlike certain other unilateral determinations of management, thenew grievance procedure was not necessitated by the employees' unprotectedactivities.The new grievance procedure was established by the Respondent after notice tothe Union but without bargaining thereon.9The question is whether the Respond-ent, by unilaterally establishing the procedure, refused to bargain collectively.Ihold that it did.Although the contract had expired and no grievances could ariseunder it, the grievance procedure had "provided employees with an orderly andwell-understoodmethod of adjusting their grievances," and the Respondent'sunilateral establishment of a new and different procedure was a change in termsand conditions of employment "in derogation of the Union's representative statusand a violation of Section 8(a)(5)."Moioresearch Company and Keins Corpora-tion,138 NLRB 1490.I.The suspension of 24 carloadersOn April 4, 1962, the Respondent suspended for a period of 2 weeks a group ofcarloaders who are named in Appendix A, attached.The workweek then was of3 days only, and thus the suspensions were for 6 working days.Before discussingthe events of April 4, reference must be made to the nature of the carloaders'work and the method of their compensation.The work was extremely difficultand tiring, and under the 1961 contract the carloaders were free to cease work atany time during their 8-hour shift.Upon any occasion when the men ceased workof their own accord, they were compensated at an incentive rate for the workperformed or at an hourly rate for the time worked, whichever was higher.Uponother occasions when the men loaded all availablematerialsand had nothingelse to do, if they had worked at least 2 hours, or had remained on the job thatlong, they were compensatedat an incentiverate for the work performed or at anhourly rate for a full workday, 8 hours, whichever was higher.On April 3, the 24 carloaders worked somewhat longer than 2 hours when theywere dismissedbecause therewas no morematerial to be loaded.According tothe practice established under the contract, they were entitled to pay for 8 hours atthe hourly rate, that sum being greater than the incentive rate for the materialloaded.The next morning when they reported for work, they noticed that their time-cards reflected that they were to be paid at the incentive rate for the work on April 3.Upon inquiryof management,they were informed that they no longer would bepaid "gift time,"i.e., the sumof 8 hours at the hourlyrate less theamount earnedat the incentive rate.They protested and refused to work pending a settlement oftheir grievance.Upon being directed by management to work, they continued torefuse.They were suspended, and later that day the period of suspension was fixedas 2 weeks.The Respondentasserts thatits decisionto eliminate"gift time" was made duringMarch, shortly after thecommencementof the employees' unprotected activities,that it wasmade because of those activities, and that it was applicable on a plant-wide basis,not just amongthe carloaders.Prior to April 4, however, the Respondentdid not notify the Union that it waschangingthemethod of compensation ofemployees, and the carloaders were unaware of the matter until that day.1°TheRespondent also asserts,with supporting testimony, that the shortage of work forthe carloaders on April 3 had not been due to a lack of orders from customers, butto the unprotected activities of employees which had curtailed production so mucho On March 27, the Respondent,after notifying union representatives, posted a noticeoutlining a new grievance procedure, but it was supplanted the next day by the noticementioned above.10 The Respondent asserts that on March 28 the carloaders had been dismissed becauseof a lack of work and that they had not been paid "gift time." The circumstances on that.day were different, however.As recited, an employee was not entitled to "gift time" un-less he remained in the plant for at least 2 hours. This was so in order to afford manage-mentan opportunity to supply work.As also recited, the carloaders were free to quitwork at any time. On March 28, they finished the available work, but did not remain in,the plant for 2 hours.Consequently, they were paid only for work performed on that day. THE CELOTEX CORPORATION61that there were insufficient finished products to keep the carloaders busy for an8-hour day.Finally, the' Respondent argues that the carloaders should have workedon April 4, simultaneously making use of the new grievance procedure to presenttheir contention that they were being compensated improperly for their work onApril 3, and that their refusal to work on April 4 was "a form of wildcat strike,"an unprotected activity for which they properly could be disciplined by suspensions.The Respondent's defenses are unsound. In changing the carloaders' method ofcompensation without first bargaining with the Union, the Respondent unilaterallychanged a term or condition of employment. The Respondent did so in retaliationfor the unprotected activities of some employees.But such reason does not justifytheRespondent's conduct.As held elsewhere herein, employees who engage inunprotected activities are subject to disciplinary action, such as a suspension or termi-nation of the employees' services, but a decrease in pay is not a proper disciplinarymeasure.So long as the Respondent chose to utilize the employees' services, itwas not free to decided for itself how much it would pay. It was bound to payfor those services on the usual basis or, at least, to make no change without firstbargainingwith the Union.That being so, and because the Respondent, inchanging the carloaders' method of compensation, was not taking a step which wasessential to maintain production in the fact of employees' unprotected activities, thechange was a violation of Section 8(a)(5) and (1)., The carloaders, upon learningof the change, refused to work pending a settlement of their contention that theywere entitled to 8 hours' pay for their work on April 3. Their refusal was not, asthe Respondent would have it, an enlargement of "their previous slowdown into acomplete refusal-to day any work except on their own terms." It was, instead, asudden strike in protest of an unfair labor practice, and the Respondent, upon sus-pending them, violated Section 8(a)(3) and (1).Moreover, even if the Respondentwere correct in its contention that it did not violate the Act by making the unilateralchange in the method of compensation, I would still find that the carloaders' refusaltowork was an economic strike, not an enlargement of an earlier unprotectedslowdown, so that the suspensions nevertheless would be violative of Section 8(a) (3)and (1).J.The strikeThe complaint alleges that the strike, which began on May 1, 1962, was causedand prolonged by the Respondent's unfair labor practices.The record is clearthat those practices contributed substantially to the calling of the strike, and I findthat this allegation has been sustained.Consequently,the striking employees werenot vulnerable to refusals to reinstate them upon application.At the time of thehearing, no striker had applied for reinstatement, however.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth above, occurring inconnection with the operations of the Respondent described in section 1, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead and have led to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.The recommendations withrespect to the refusal to bargain collectively are made with recognition of the factthat, after the close of the hearing, the Respondent and the Union resumed bargain-ing and reached a complete agreement which will be effective until March 8, 1964.The recommendations with respect to the 24 carloaders named in Appendix A, all ofwhom were reinstated, are that the Respondent make each of them whole for anyloss of pay he may have suffered as a result of the suspension, by payment to him of asum of money equal to that which he normally would have earned during the 2-weeksuspension, less his net earnings(Crossett Lumber Co.,8NLRB 440, 497-498)during said period,with interest at 6 percent per annum on the amount due(Isis Plumbing & Heating Co.,138 NLRB 716), and that the Respondent preserveand make available to the Board or its agents, upon request, for examination andcopying, all payroll records, social' security payment records, timecards, personnelrecords and reports, and all other records necessary to analyze the amounts ofbackpay due.With respect to the rights of the unfair labor practice strikers toreinstatement upon request, I believe that it is unnecessary to lengthen this document 62DECISIONS OF NATIONALLABOR RELATIONS BOARDby incorporating the Board's usual order concerning reinstatement of unfair laborpractice strikers.This is so because the parties are agreed, as recited above under"The setting," that with the termination of the strike on July 30, 1962, the plantresumed full, production. If I am in error in inferring that all strikers returned towork without unreasonable delay, my inference may be corrected before the Boardor in compliance proceedings.Finally, I do not recommend a broad cease-and-desistorder because the facts recited herein, viewed in the light of the Respondent's longhistory of contractual relations with the Union, do not suggest that there is a dangerthat the Respondent will commit other unfair labor practices in the future.Upon the basis of the above findings' of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW.1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.All hourly rated production, machinist, and maintenance employees at theRespondent's Marrero plant, excluding guards, supervisors, and all other 'employees,constitute a unit appropriate for the purposes of collective bargaining.3.At all times material, the Union has been the exclusive representative of allemployees in such unit for the purposes of collective bargaining.4.By refusing to bargain collectively, by discouraging membership in a labororganization through discrimination in employment, and by interfering with, re-straining, and coercing employees in the exercise of their rights under the Act, theRespondent has engaged in and is engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5), (3),, and (1) and Section 2(6)and (7).5. In various instances described in section III, above, the allegations of the com-plaint that the Respondent engaged in unfair labor practices have not been sustained.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the Act, I hereby recommend that The Celotex Cor-poration,Marrero, Louisiana, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to disclose to Oil, Chemical and Atomic Workers InternationalUnion, Local 4-179, AFL-CIO, upon appropriate request therefor during collective-bargaining negotiations, financial records of the Respondent which said Local isentitled to see.(b)Making any changes in the terms and conditions of employment of employeesrepresented by said Local, without first bargaining with said Local thereon, if thenature and circumstances of such changes, unilaterally made, would violate the Act.(c)Discouraging membership in said Local, or in any other labor organizationof its employees, by suspending any of its employees because of their union orconcerted activities, or in any other manner discriminating in regard to their hireor tenure of employment or any term or condition of employment.(d) In any like or 'related manner interfering with, restraining, or coercingemployees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Upon request at an appropriate time, furnish to said Local all financial recordsof the Respondent which said Local shall be entitled to see.I" .(b)Make whole the employees named in Appendix A, in the manner set forthin the section entitled "The Remedy" of the Intermediate Report.(c)Preserve and, upon request, make available to the Board or its agents allpayroll and other records, as set forth in the section of- the Intermediate Reportentitled "The Remedy."(d) Post in conspicuous places at its plant in Marrero, Louisiana, including allplaces where notices to employees customarily are posted, copies of the attachedn Two comments are appropriate with respect to this provision: (1) A collective laboragreement is currently in effect, and I do not imply that Local 4-179 is entitled to seethe Respondent's financial records prior to negotiations on a succeeding agreement ; and(2) the Respondent, in subsequent negotiations, may not demand concessions like thosedemanded in the 1962 negotiations, and Local 4-179 may not be entitled to see the finan-cial records in such subsequent negotiations. THE CELOTEX CORPORATION63noticemarked "Appendix B." 12Copies of said notice, to be furnished by theRegional Director for the Fifteenth Region, shall, after being duly signed. by theRespondent's representative, be posted by it immediately upon receipt thereof, andmaintained by it for at least 60 consecutive days thereafter.Reasonable steps shallbe taken by the Respondent to ensure that said notices are not altered, defaced, orcovered by any other material..(e)Notify said Regional Director, in writing, within 20 days from the receipt ofthis Intermediate Report, what steps the Respondent has taken to comply herewith.13It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondent engaged in unfair labor practices other than those found herein.>z If this Recommended Ordershouldbe adopted by the Board, the words "As orderedby" shall be substituted for "As recommended by a Trial Examiner of" in the notice. Inthe further event that the Board's Order be enforced by a decree of a United States Courtof Appeals, the words "A Decree of the United States Court of Appeals, Enforcing anOrder of" shall be inserted immediately following "As ordered by."13 If this Recommended Order should be adopted by the Board, this provision shall bemodifiedto read: "Notify said Regional Director, in writing, within 10 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIX ALawrence LundgrenL. JosephJ.ComminieJoe LedetJ.PierreE. PollyJohn DuhonP. SmithJ.SaulJos.RodrigueE. GreenE. Smith, Jr.M. LefortE. BastianA. BoudreauxJ.LandryA. BoudoinJ.PlaisanceJ.KramerC. AdamsC. Lumas -H. PlaisanceZ. JacksonW. HunterAPPENDIX BNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Boardwe are posting this notice to inform our employees of the rights guaranteed themin the National Labor Relations Act:WE WILL NOT refuse to disclose to Oil, Chemical and Atomic WorkersInternationalUnion, Local 4-179, AFL-CIO, during collective-bargainingnegotiations, any of our financial records which Local 4-179 shall be entitledto see.WE WILL NOT make any changes in the terms and conditions of employ-ment of employees represented by Local 4-179, without first bargaining withLocal 4-179 thereon, if the nature and circumstances of such changes, uni-laterallymade, would violate the National Labor Relations Act.WE WILL NOT suspend ' any of our employees, or otherwise discriminateagainst them, because they engage in union or concerted activities.WE WILL NOT in any like or related manner violate the rights which ouremployees have under the National Labor Relations Act to join a union oftheir own choice and to engage in union activities, or not to join a union andnot to engage in such activities.WE WILL give backpay to the 24 carloaders whom we suspended on April 4,1962, for a period of 2 weeks.THE CELOTEX CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.If the employees have any questions concerning this notice or whether theEmployer is complying with its provisions, they may communicate with the LaborBoard's Regional Office, Room T6024 Federal Building (Loyola), 701 Loyola Ave-nue, New Orleans 1.2, Louisiana, Telephone No. 529-2411.744-670--65-vol. 146-6